Citation Nr: 0022076	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, among other things, denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran has 
perfected a timely appeal of the denial of his claim for 
bilateral hearing loss to the Board.

When this matter was previously before the Board in January 
2000, it was remanded for further development.  In addition, 
in that remand, the Board determined that the veteran's May 
1999 Substantive Appeal, which perfected his claim for 
service connection for bilateral hearing loss for appellate 
review, also constituted a Notice of Disagreement with 
respect to the RO's denial of his claim for service 
connection for tinnitus.  As a result, on remand, the Board 
directed the RO to issue the veteran a Statement of the Case 
(SOC) on this issue.  In compliance with the Board's 
instruction, in March 2000 the RO issued the veteran a 
pertinent SOC and enclosed a VA Form 9 for him to complete to 
perfect an appeal of his tinnitus claim.  However, in a May 
2000 statement, the veteran's representative indicated that 
the SOC was mailed to an incorrect address and requested that 
the veteran be afforded an extension of time in which to 
perfect his appeal.  It is unclear whether the veteran's 
request was granted; the only pertinent notation on the 
request, apparently made by RO personnel, indicates that the 
claims folder had been sent to the Board.  In light of the 
foregoing, the RO should determine whether the veteran has 
perfected a claim for service connection for tinnitus and to 
thereafter take all appropriate action.


REMAND

The veteran requested that he be afforded a hearing before a 
traveling Member of the Board at the local VA office and, in 
January 2000, the Board remanded the case for this reason.  
In a June 2000 letter, the RO notified him that he was 
scheduled to appear at a hearing conducted by a Member of the 
Board at the local VA office in July 2000.  The notification 
letter, however, was sent to the wrong address, and his 
receipt of the letter was apparently delayed due to the 
mailing of the correspondence to an incorrect address, which 
most likely accounted for the late response by the veteran, 
in July 2000, advising the RO of his current address and 
indicating that he preferred to wait to appear at a future 
hearing held before a traveling Member of the Board at the 
local VA office.  Under these circumstances, the Board 
concludes that this case must be remanded.

Accordingly, the claim is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the RO at the earliest available 
opportunity.  The RO should ensure that 
notification thereof be sent to the 
veteran's current address of record.  
Appropriate action should be taken 
thereafter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


